Citation Nr: 1408987	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-40 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an amount in excess of $1,329 per month, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill, based on the zip code of the off-site campus location, rather than the zip code of the main campus location.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted education benefits under Post-9/11 GI Bill at the 100 percent level.  In a May 2010 letter, the Veteran filed a notice of disagreement with respect to the amount of Basic Housing Allowance (BHA) approved.  The RO issued a statement of the case dated in September 2010 and the Veteran submitted his substantive appeal in October 2010.


FINDING OF FACT

The Veteran was awarded BHA in the amount of $1,329 per month based on the ZIP code area of the main campus location of University of Redlands, Redlands, CA.


CONCLUSION OF LAW

The criteria for additional monthly housing allowance in excess of $1,329 based on the ZIP code area of the off-site campus location, rather than on the main campus location, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill, are not met.  38 U.S.C.A. § 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

II.  Analysis.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event; however, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees ) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  Because the Veteran served at least 36 total months, he is entitled to 100 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640. 

An April 2010 letter, the RO informed the Veteran that he was entitled to receive 100 percent of the Post-9/11 GI Bill education benefits payable.  The letter also informed the Veteran that he was entitled to a monthly housing allowance (MHA) if he was enrolled more than half time.  The Veteran was later informed that he would receive MHA of $1,329 per month based on the ZIP code 92374, San Bernadino, CA, the main campus of the University of Redlands.  The Veteran submitted a notice of disagreement with respect to the amount of BHA stating that he should be awarded $2,152 based on ZIP code 90746, Los Angeles, CA, the location of a satellite campus of University of Redlands in Torrance, CA, a location close to where the Veteran lives and the campus that the Veteran attended.  In September 2010, the RO issued a statement of the case finding that the ZIP code of the main campus is used for determining BHA if attending an off-site location.  

38 U.S.C.A. § 3313 provides that the housing allowance is determined as follows: 

(B) A monthly stipend in an amount as follows: 
(i) For each month the individual pursues the program of education (other than in case of assistance under this section only, a program of education offered through distance learning), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled.  

38 U.S.C.A. § 3313(c)(1)(B)(i).

The implementing regulation, 38 C.F.R. § 21.9640, provides, in pertinent part: 

(ii) Except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance. The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C.A. § 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located. 

38 C.F.R. § 21.9640(b)(1)(C)(ii).

Nowhere in either the statute or the regulation is there any mention of using the ZIP code area of an off-site or satellite location for purposes of determined the BHA.  Rather, the ZIP code area to be used is that of the area in which all, or a majority, of the primary institution of higher learning is located.  In this regard, the Board notes that a review of the publication of the final rule to establish regulations regarding the new Post-9/11 GI Bill in March 2009, did not mention the use of an alternative ZIP code area for those who attend off-site of satellite campuses, rather than the main campus location, for in-residence learners.  See 74 Fed. Reg. 14,654, 14,658  (Mar. 31, 2009).

As the statute and its implementing regulation refer only to the use of the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located, in order to determine the a monthly housing allowance, the Board finds that the Veteran is not entitled to additional compensation based on the ZIP code area of the satellite campus in which he is enrolled.  See 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.


ORDER

A monthly housing allowance in the amount in excess of $1,329 per month, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


